[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: RESPONDENT'S MOTION FOR SUMMARY JUDGMENT
The respondent has filed a Motion for Summary Judgment alleging that because the petitioner has been arrested on new charges since his incarceration and because bond in the new matter has been set at $100,000.00, there is no "live, justiciable case or controversy before the Court." Even if the petition were to be granted, Guida could not be released unless he were able to post the bail bond. CT Page 661
The court need not reach the merits of the motion. Our Practice Book makes no provision for Motions for Summary Judgment in Habeas Corpus Proceedings. Our rules contain no provision akin to Rule 11 of the Federal Habeas Corpus Rules, (governing the procedure on applications for writs of federal habeas corpus under 25 U.S.C. § 2254), which provides that "[t]he Federal Rules of Civil Procedure, to the extent that they are not inconsistent with these rules, may be applied when appropriate, to petitions filed under these rules."
Our rules, on the contrary, provide only for specific pleadings in habeas corpus matters. Section 534 mandates that if additional pleadings are required, the need for same is determined by the court. Such pleadings may be filed only with the court's permission.
Consequently, the Motion for Summary Judgment is denied.
SCHEINBLUM, J.